Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 7, 2012.




                                            In The

                        Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-12-00353-CV
                                      _____________

                          DENSO CORPORATION, Appellant

                                               V.

  DANIEL MEDINA, INDIVIDUALLY, AND AS REPRESENTATIVE OF THE
          ESTATE OF SILVIA MORALES, DECEASED, Appellee


                        On Appeal from the 152nd District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2010-46924


                        MEMORANDUM OPINION

        This is an appeal from a judgment signed March 9, 2012. On May 23, 2012,
appellant filed an unopposed motion to dismiss the appeal as moot. See Tex. R. App. P.
42.1.    Appellee filed a notice of non-suit without prejudice of all claims against all
parties in the trial court and the trial signed an order of non-suit.

        The motion is granted and the appeal is ordered dismissed.

                                            PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.